Citation Nr: 1644674	
Decision Date: 11/28/16    Archive Date: 12/09/16

DOCKET NO.  07-34 221	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for an acquired psychiatric disorder, diagnosed as posttraumatic stress disorder (PTSD) with anxiety and depression.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2002 to October 2006.  This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction over the Veteran's claims was subsequently transferred to the RO in Huntington, West Virginia.

In a November 2008 rating decision, the Huntington RO increased the Veteran's initial evaluation for his acquired psychiatric disorder from 30 to 50 percent.  However, the Veteran has not indicated he is satisfied with the assigned rating, and as such, his claim remains in appellate status.

The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, the Board has recharacterized the Veteran's psychiatric claim as reflected on the title page. 

In April 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

When the Veteran's claim for an initial rating in excess of 50 percent for his acquired psychiatric disorder was last before the Board in December 2014, the claim was denied.  The Veteran subsequently appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2016 decision, the Court vacated the Board's December 2014 decision and remanded the Veteran's claim.  Thus, the claim is again before the Board for further appellate action.
In its December 2014 decision, the Board found the issue of entitlement to a TDIU had not been raised.  However, in his appeal to the Court, the Veteran's representative directly raised the issue.  In its May 2016 decision, the Court declined to address whether a claim for a TDIU had been raised by the record, and noted the issue could be addressed on remand.  Based upon the foregoing, the Board finds that a claim of entitlement to a TDIU has been raised.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the period of the claim, the Veteran's PTSD with anxiety and depression has been productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; it has not been productive of total occupational and social impairment.


CONCLUSION OF LAW

The criteria for an initial disability rating of 70 percent, but not higher, for PTSD with anxiety and depression, have been met throughout the period of the claim.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code (DC) 9411 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that the Veteran's service treatment records (STRs), VA treatment records, and private treatment records have been obtained, to the extent they have been identified by the Veteran.  The Veteran has also been afforded appropriate VA examinations in relation to his claim.  In addition, he testified before the undersigned VLJ at a hearing in April 2012.  At that hearing the VLJ and the Veteran's accredited representative from the Disabled American Veterans asked questions regarding the extent of the Veteran's symptoms and asked about medical treatment and other evidence available that would help address the extent of the Veteran's symptoms.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).
 
Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to further substantiate his claim.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the Veteran's claim.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2016).

In initial rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

The Veteran's PTSD with anxiety and depression is rated under the General Rating Formula for Mental Disorders.  In pertinent part, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought process or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, DC 9411 (2016).

The symptoms considered in determining the level of impairment under the General Rating Formula for Mental Disorders are not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must weigh against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2016) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review.

The Board notes at the outset that both the procedural history and the lay and medical evidence relating to the Veteran's claim were detailed extensively in the Board's December 2014 decision.  As such, the facts need not be restated in their entirety, and will be restated only as necessary to assist in the Board's present adjudication of the claim.

In its May 2016 decision, the Court first addressed the Board's December 2014 findings regarding the effect of the Veteran's psychiatric symptoms on his ability to establish and maintain effective relationships.  The Court noted the Board's finding that although the Veteran's PTSD affected his marriage and relationships, he was not estranged from any family members other than his ex-wife.  The Board found the willingness of the Veteran's family to support him to be evidence that his PTSD was not so severe as to result in severed relations with everyone in his family.  The Court found the Board had failed to explain how the Veteran's family support demonstrated the maintenance of effective relationships, aside from the finding that relations were not wholly severed.  The Court noted that the criteria for a 70 percent evaluation did not require estrangement from or severed relations with every member of a veteran's family.  Instead, the Court stated, the relevant question was whether a veteran was able to establish and maintain effective relationships.  

The Court also found the Board had not adequately explained how certain evidence relating to the Veteran's social isolation was consistent with the establishment and maintenance of effective relationships.  Specifically, the Court noted the Veteran's reports that he did not feel close to his family and avoided family members and family dinners, and avoided visiting his grandparents and fishing with his father, that he missed his daughter's birthday party and did not feel a "normal fatherly connection," and that conversations with his mother consisted only of calling late at night to tell her he couldn't sleep and then hanging up.  The Court also noted evidence showing the Veteran was withdrawn from his wife and did not speak to her, and that he was down to one friend and establishing relationships was "disastrous."  The Court instructed the Board, on remand, to provide adequate reasons and bases for any determination that the continued effort of the Veteran's family demonstrated the Veteran's own ability to establish and maintain effective relationships.

The Court next addressed evidence relating to suicidal ideation.  The Court noted the Board had found in its December 2014 decision that the Veteran had what he described as suicidal thoughts, but that he had also stated he would never act on them, and that his caregivers believed his statements were not suicidal ideation.  The Court noted, however, that the record contained four medical treatment notes documenting suicidal ideation.  Specifically, in April 2007, a VA examiner noted passive thoughts of suicidal ideation, a May 2010 mental health treatment note indicated the Veteran had suicidal ideation, a June 2010 examiner noted the Veteran had fleeting suicidal ideations, but no plan or attempted suicide, and an October 2010 mental health note showed the Veteran's level of suicide risk was moderate because he had passive suicidal ideation.  The Court stated that although the Veteran did not report suicidal ideation at every VA visit, examiners and mental health professionals noted at least four instances when he experienced suicidal ideation since being service connected for PTSD with anxiety and depression.  The Court determined the Board had failed to provide adequate reasons or bases for its determination that the Veteran's caregivers did not believe he had suicidal ideation.  

The Court also noted the Board's finding that the suicidal ideation symptom contained in the criteria for a 70 percent rating under DC 9411 must be of a severity similar to other noted criteria, which were required to be severe and near-continuous.  The Court found the Board had erred by considering factors outside the evaluation criteria because those criteria listed suicidal ideation without any requirement that a claimant suffer from continuous suicidal ideation or that the ideation be moderate or severe.

The Court next addressed evidence relating to the Veteran's occupational impairment.  The Court noted the Board's December 2014 finding that the criteria for a 70 percent rating required that a veteran have significant trouble securing and maintaining employment over a period of time.  The Board's decision stated that in this case, the Veteran had been able to perform all his job duties to the satisfaction of his employer and had had his current job for some time.  The Board also noted that the Veteran utilized coping strategies at work, such as walking away to help control his anger, and that his employer, a VA hospital, made accommodations for him.  

The Court found the Board had erred because the 70 percent criteria under DC 9411 did not require significant trouble securing or maintaining employment, but rather "impairment with deficiencies in most areas, such as work . . . due to symptoms such as . . . difficulty in adapting to stressful circumstances (including work or a worklike setting)."  The Court also found the Board had failed to address whether the Veteran's need for workplace accommodations, such as working alone and leaving early when he was "losing it," indicated impairment with a deficiency in the area of work as contemplated under DC 9411.  The Court noted the Board's finding that although the Veteran's anger may have resulted in reduced reliability and productivity, it had not caused a deficiency that cost him his job or led to employer discipline, and that his social isolation was not of such a severity that he was unable to function even in an isolated work setting.  The Court found the Board had erred in this regard as well, since a 70 percent rating under DC 9411 did not require that a work deficiency result in a loss of a job, employer reprimand, or the inability to function even in an isolated work setting.  The Court noted the Veteran had reported at times he felt as though he was "losing it" even when working alone, and had to leave work early.  In sum, the Court found the Board had erred to the extent it determined the Veteran did not meet the requirement of a deficiency in the area of work, because it failed to adequately consider the need for employer accommodations.

The Board has again reviewed the entire record.  In short, when taking into account the points raised in the Court's May 2016 decision, the Board has determined that the evidence is at least in equipoise as to whether the Veteran's service-connected PTSD with anxiety and depression has caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood throughout the period of the claim.  The Board specifically notes that although the Veteran has received social support from family members, his own ability to engage socially has been significantly impaired by his psychiatric symptoms.  As early as June 2006, the Veteran reported he could not stand being around a lot of people, and that he did not go out socially due to decreased interest and a feeling of detachment and estrangement from others.  Since that time the Veteran consistently reported symptoms such as anger outbursts, passive suicidal thoughts, panic attacks, disconnected relationships with his wife and daughter, social withdrawal, inability to engage in conversation, numbness towards others, and disastrous attempts to establish relationships.  The evidence has also shown that although the Veteran remained employed at least as recently as December 2014, he consistently reported difficulty at work due to the above-described symptoms and required accommodations from his employer such as being allowed to leave early when necessary.

The Board finds, however, that the next highest rating under DC 9411, of 100 percent, has not been warranted at any time during the period of the claim.  In this regard, the Board again notes that a 100 percent rating is warranted for total occupational and social impairment due to such symptoms as gross impairment in thought processes or communications; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  Upon a review of the record, there is no evidence of gross impairment in thought processes or communication.  There is no evidence of persistent delusions or hallucinations or grossly inappropriate behavior.  To the extent the Veteran has reported suicidal or homicidal thoughts, such thoughts have been documented only intermittently, not persistently, and have not been accompanied by any intent or plan.  There is no evidence of an inability to perform activities of daily living, of disorientation to time or place, or of memory loss for names of close relatives, own occupation, or own name.  The Board also notes the record shows the Veteran was remarried in March 2014, demonstrating at least some ability to engage socially.  In sum, the Board finds that although the Veteran's psychiatric symptoms have caused significant occupational and social impairment, such impairment has not amounted to "total" occupational and social impairment.

Additional Considerations

VA must consider all favorable lay evidence of record.  38 U.S.C.A. § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran, in the form of correspondence to VA and testimony at his April 2012 hearing, in addition to the medical evidence cited above.

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  However, even affording the Veteran full competence and credibility, the evidence simply does not show entitlement to a rating higher than 70 percent for his acquired psychiatric disorder.
 
Consideration has been given to assigning staged ratings for the disabilities decided herein.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the Board has determined that a rating of 70 percent, but not higher, is warranted for the entire period of the claim.
 
The Board has considered whether the case should be referred to the Director of Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the manifestations of the Veteran's acquired psychiatric disorder, as discussed above, are contemplated by the schedular criteria.  There is no indication that the average impairment from the disability is greater than that contemplated by the assigned rating, to include the increase granted herein.  The Board has therefore determined that referral of the claim for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order.


ORDER

Entitlement to a disability rating of 70 percent, but no higher, for an acquired psychiatric disability is granted.



REMAND

The Board finds that additional development is required before the Veteran's claim of entitlement to a TDIU is decided.

The Board notes that no VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, has been filed in this case.  As such, the Board's understanding of the Veteran's work history is composed only of various statements made by the Veteran to VA healthcare providers.  The Board notes that at the time of its December 2014 decision, the Veteran was employed, but no information has been provided regarding the Veteran's employment status since that time.  In addition, in an October 2016 application for additional VA benefits, the Veteran indicated he was either homeless or at risk of becoming homeless, further reducing the clarity regarding his employment status.  Under these circumstances, the Board finds a remand is warranted in order to solicit a completed VA Form 21-8940 from the Veteran, so that he may provide up-to-date information regarding his employment history and current status in support of his claim.

Accordingly, this case is REMANDED for the following actions:

1.  Provide and request the Veteran to complete and return an updated VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, detailing his work history and current employment status.

2.  Schedule the Veteran for an evaluation by a vocational specialist to address the functional impact that the Veteran's service connected disabilities have on his ability to secure or follow a substantially gainful occupation.  Service-connection has been established for an acquired psychiatric disability, a low back disability, bilateral knee disabilities, bilateral hip disabilities, bilateral pes planus, fibromyalgia, a mild traumatic brain injury, bilateral hearing loss, tinnitus, and erectile dysfunction.
When addressing the functional impact, the examiner should not consider the Veteran's age or the effects of any non-service connected disabilities.

3.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


